Exhibit 10.2

PSB HOLDINGS, INC.

RESTRICTED STOCK AGREEMENT




This Restricted Stock Agreement (“Agreement”) by and between Peoples State Bank,
a Wisconsin state banking association (the “Bank”), and ___________ (“Employee”)
is made this ___ day of _________, 2007 (hereafter referred to as the “Grant
Date”), pursuant to which the Bank grants to the Employee a number of restricted
shares of the common stock (the “Restricted Stock”) of PSB Holdings, Inc., a
Wisconsin corporation and registered bank holding company with respect to the
Bank (the “Company”), subject to the terms and conditions hereinafter set forth.




1.

NUMBER OF SHARES.  Pursuant to this Agreement, the Company has agreed to grant
to Employee _________ shares of Restricted Stock for performance during the ____
calendar year.  The Restricted Stock shall be subject to all the terms,
conditions, and restrictions set forth in this Agreement.  In the event of any
stock dividend, stock split, recapitalization or other change affecting the
outstanding common stock of the Company as a class is effected without
consideration, then any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) that is by
reason of any such transaction distributed with respect to the shares of
Restricted Stock that remain unvested (the “Unvested Shares”) will be
immediately subject to the provisions of this Agreement in the same manner and
to the same extent as the Restricted Stock with respect to which such change was
effected.




2.

VESTING, FORFEITURE AND TRANSFER RESTRICTIONS.  All Restricted Stock granted to
Employee shall be issued and delivered on the Grant Date.  Restricted Stock is
comprised of “Unvested Shares” and “Vested Shares.”  As of the Grant Date, all
of the shares of Restricted Stock granted under this Agreement are “Unvested
Shares” and will continue to be Unvested Shares for purposes of this Agreement
until the Unvested Shares become Vested Shares in accordance with the following
schedule:




Date

Vested Shares

1

0%

2

20%

3

40%

4

60%

5

80%

6

100%




Notwithstanding the preceding, in the event Employee terminates employment with
the Bank, or the Employee is terminated for any reason whatsoever prior to the
date any Unvested Shares become Vested Shares, or if Employee, Employee’s legal
representative, or other holder of the Restricted Stock attempts to sell,
exchange, transfer, pledge, or otherwise dispose of any Unvested Shares, other
than by the Last Will and Testament of the Employee or the laws of descent,
prior to the date Unvested Shares become Vested Shares, any Unvested Shares will
be immediately forfeited by the Employee without any further action by the Bank
or Company.








1




--------------------------------------------------------------------------------

3.

SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the contrary contained
herein, Restricted Stock may not be granted unless the Restricted Stock is
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or, if such Restricted Stock is not so registered, the Company has determined
that the grant and issuance of the Restricted Stock would be exempt from the
registration requirements of the Securities Act.  The grant of Restricted Stock
must also comply with other applicable laws and regulations governing the grant,
and no grant of Restricted Stock will be permitted if the Bank or Company
determines that such grant would not be in material compliance with such laws
and regulations.




4.

STOCK LEGEND.  The Company and Employee agree that all certificates representing
all shares of Restricted Stock that at any time are subject to the provisions of
this Agreement will have endorsed upon them in bold-faced type a legend
substantially in the following form:




THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE INITIAL
HOLDER OF THE SHARES.  THE RESTRICTED STOCK AGREEMENT PROVIDES FOR FORFEITURE OF
THE STOCK IN CERTAIN CIRCUMSTANCES, AND IMPOSES RESTRICTIONS ON THE TRANSFER OF
THESE SHARES.  A COPY OF THE RESTRICTED STOCK AGREEMENT IS ON DEPOSIT AT THE
PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED BY THE COMPANY TO THE
REGISTERED HOLDER HEREOF UPON WRITTEN REQUEST.




5.

AGREEMENT NOT A SERVICE CONTRACT.  This Agreement is not an employment or
service contract, and nothing in this Agreement shall be deemed to create in any
way whatsoever any obligation for the Employee to continue in the employ of the
Company or the Bank, or of the Company or the Bank to continue the Employee’s
employment.  In addition, nothing in this Agreement shall obligate the Company,
any of its subsidiaries, their respective shareholders, Boards of Directors, or
officers or other employees to continue any relationship that the Employee has
with any of the foregoing.




6.

SECTION 83(B) ELECTION.  The Employee acknowledges that, under Section 83 of the
Code, the difference between the amount paid by the Employee for the Restricted
Stock, if any (the “Grant Price”), and the fair market value of the Restricted
Stock at the time any forfeiture restrictions applicable to such Restricted
Stock lapse, is reportable as ordinary income at the time the forfeiture
restrictions lapse.  For this purpose, the term “forfeiture restrictions”
includes the forfeiture provisions and restrictions described in Section 2 of
this Agreement.  




Notwithstanding the preceding, the Employee understands that he or she may elect
to be taxed at the time the Restricted Stock is granted hereunder, rather than
when and as such Restricted Stock ceases to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within 30 days after the Grant Date.  If the Grant
Price equals the fair market value of the Restricted Stock on such date, or if
it is likely that the fair market value of the Restricted Stock at the time any
forfeiture restrictions





2




--------------------------------------------------------------------------------

lapse will exceed the Grant Price, the election may avoid adverse tax
consequences in the future.  A form for making this election is attached as
Exhibit A.  The Employee understands that the failure to make this filing within
said 30 day period will result in the recognition of ordinary income by the
Employee (in the event the fair market value of the Restricted Stock increases
after Grant Date) as the date the forfeiture restrictions lapse.  The Employee
acknowledges that it is his or her sole responsibility, and not the Company’s,
to file a timely election under Section 83(b).




7.

NOTICES.  Any notices provided for in this Agreement shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to the Employee, five (5) days after deposit in
the United States mail, postage prepaid, addressed to the Employee at the last
address the Employee provided to the Company.




8.

RIGHTS AS A SHAREHOLDER.  The Employee shall be entitled to all of the rights of
a shareholder with respect to the shares of Restricted Stock awarded pursuant to
this Agreement, whether Vested or Unvested, including the right to vote such
shares of Restricted Stock and to receive dividends and other distributions (if
any) payable with respect to such shares; provided, however, that to the extent
dividends or other distributions are paid with respect to Unvested Shares, the
dividend or other distribution will be taxed as ordinary compensation income,
subject to withholding, and not as dividend or distribution income.




9.

TAX WITHHOLDING.  On or immediately prior to the Grant Date, Executive shall be
required to pay in cash to the Company the amount which the Company reasonably
determines to be necessary in order for the Company to comply with applicable
federal or state tax withholding requirements, and the collection of employment
taxes, if applicable.




10.

GOVERNING LAW.  All questions arising with respect to the provisions of the Plan
shall be determined by application of the laws of the State of Wisconsin, except
to the extent such governing law is preempted by Federal law.  Questions arising
with respect to the provisions of an Agreement that are matters of contract law
shall be governed by the laws of the State of Wisconsin.  The obligation of the
Company to sell and deliver Restricted Stock under this Agreement is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such
Restricted Stock.




11.

SEVERABILITY.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Agreement, but such provision shall be fully
severable and the Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included in the Agreement.




12.

SUCCESSORS.  This Agreement shall be binding upon the Employee, his legal
representatives, heirs, legatees, distributees, and shall be binding upon the
Company and its successors and assigns.




*******








3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
this ____ day of __________, 2007.




PSB HOLDINGS, INC.




______________________________




EMPLOYEE:




______________________________




 








4




--------------------------------------------------------------------------------

EXHIBIT A




Section 83(b) Statement







This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.




The person who performed the services is:




Name:

___________________________________

Address:

___________________________________

___________________________________




Taxpayer Identification No.:  ______________




Taxable Year:  Calendar Year




The property with respect to which the election is being made is ______ shares
of Common Stock of PSB Holdings, Inc. (the “Restricted Stock”).




The property was issued on __________, 20__.




The property is subject to forfeiture if for any reason stockholder’s employment
with the issuer is terminated prior to vesting of the property.  The forfeiture
provision lapses according to Section 2 of the Agreement.




The fair market value of such property was $_____ per share on the Grant Date.




A copy of this statement is being furnished to Peoples State Bank, for whom
employee rendered the service underlying the transfer of property.




This statement is executed as of ___________________, 20__.










___________________________________

Employee












